Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 27, 2017                                                                                  Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  153979(74)                                                                                             David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
  MARLETTE AUTO WASH, LLC,                                                                               Kurtis T. Wilder,
           Plaintiff/Counterdefendant-                                                                               Justices
           Appellant,
                                                                   SC: 153979
  v                                                                COA: 326486
                                                                   Sanilac CC: 14-035490-CH
  VAN DYKE SC PROPERTIES, LLC,
             Defendant/Counterplaintiff-
             Appellee.
  _________________________________________/

        On order of the Chief Justice, the motion of the Michigan Bankers Association and
  the Michigan Credit Union League to file a late brief amicus curiae is GRANTED. The
  amicus brief submitted on September 21, 2017, is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                               September 27, 2017
                                                                              Clerk